PER CURIAM.
Gary Lee Ford, a child, was convicted and sentenced for burglary of a dwelling and six counts of uttering forged documents. He appeals. We reverse.
We hold that the trial court erred in imposing adult sanctions upon Ford because it failed to make the required written findings regarding all six criteria listed in section 39.111(7)(d), Florida Statutes (1989). We reverse and remand, and instruct the trial court to resentence Ford in conformity with the provisions of section 39.111(7)(c), (d), Florida Statutes (1989). See State v. Rhoden, 448 So.2d 1013 (Fla.1984); Martin v. State, 547 So.2d 998 (Fla. 1st DCA 1989); Leonard v. State, 522 So.2d 543 (Fla. 4th DCA 1988).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS IN ACCORDANCE HEREWITH.
HERSEY, C.J., POLEN, J., and JAMES H. WALDEN, Senior Judge, concur.